59703: Case View
	
	
	
		

	
	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	














The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						









Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 59703


Short Caption:WATTERS (FRANKIE) VS. STATEClassification:Criminal Appeal - Fast Track - Direct


Lower Court Case(s):Clark Co. - Eighth Judicial District - C272483Case Status:Remittitur Issued/Case Closed


Disqualifications:Panel Assigned:
					En Banc
					


Replacement:


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:





+
						Party Information
					


RoleParty NameRepresented By


AppellantFrankie Alan WattersHoward Brooks
							(Clark County Public Defender)
						Audrey M. Conway
							(Clark County Public Defender)
						


RespondentThe State of NevadaNancy A. Becker
							(Clark County District Attorney)
						Catherine Cortez Masto
							(Attorney General/Carson City)
						Steven S. Owens
							(Clark County District Attorney)
						



13-35858: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.


Docket Entries


DateTypeDescriptionPending?Document


11/21/2011Filing FeeAppeal Filing fee waived.  Criminal.


11/21/2011Notice of Appeal DocumentsFiled Notice of Appeal/Fast Track. Filed certified copy of notice of appeal.  (Fast Track Notice issued to counsel for appellant.)11-35895




11/29/2011TranscriptFiled Notice from Court Reporter. Michelle L. Ramsey stating that the requested transcripts were delivered.  Dates of transcripts: 7/29/11 and 8/05/11.11-36540




12/19/2011TranscriptFiled Notice from Court Reporter. Cheryl Carpenter stating that the requested transcripts were delivered.  Dates of transcripts: August 8, 2011; August 9, 2011 and October 11, 2011.11-38946




12/27/2011TranscriptFiled Notice from Court Reporter. Kiara Schmidt stating that the requested transcripts were delivered.  Dates of transcripts: 5/16/11 and 5/25/11.11-39769




01/03/2012MotionFiled Motion to Extend Time Motion for Extension to File Fast Track Statement12-00198




01/12/2012Order/ProceduralFiled Order Granting Motion. Appellant shall have until February 17, 2012, to file and serve the fast track statement and appendix.12-01152




02/17/2012AppendixFiled Appendix to Fast Track Statement Appendix Vol I.12-05313




02/17/2012AppendixFiled Appendix to Fast Track Statement Appendix Vol II - part 1.12-05314




02/17/2012AppendixFiled Appendix to Fast Track Statement Appendix Vol III Part 1.12-05315




02/17/2012Fast Track BriefFiled Fast Track Statement.12-05323




03/08/2012MotionFiled Motion for Enlargement of Time (Fast Track Response).12-07628




03/12/2012Order/ProceduralFiled Order Granting Motion. Respondent: Fast Track Response due: March 28, 2012.12-07913




03/28/2012Fast Track BriefFiled Fast Track Response.12-09737




04/11/2012Fast Track BriefFiled Reply to Fast Track Response.12-11666




05/13/2013Order/ProceduralFiled Order Directing District Court Clerk to Transmit Original Exhibit. District Court: Exhibit due: 20 days.13-13968




05/23/2013ExhibitFiled Exhibit (original). Exhibit: Original Court's Exhibits.


11/27/2013Opinion/DispositionalFiled Authored Opinion. "Reversed and remanded." Before the Court EN BANC. Author: Pickering, C.J. Majority: Pickering/Gibbons/Douglas/Saitta/Hardesty/Cherry. Parraguirre, J., concurring. 129 Nev. Adv. Opn. No. 94. EN BANC13-35858




12/23/2013RemittiturIssued Remittitur.13-38952




12/23/2013Case Status UpdateRemittitur Issued/Case Closed


01/09/2014RemittiturFiled Remittitur. Received by District Court Clerk on December 30, 2013.13-38952